Title: From George Washington to Robert Morris, 20 May 1776
From: Washington, George
To: Morris, Robert



Sir
New York May 20. 1776

I received your favors of the 11 & 16 Instts the former respecting powder for which you have Inclosed the Commissarys receipts as to the Number of Barrells but not of the Contents,

no Invoice thereof having been delivered either to me or him, which certainly shoud have been sent for the detection of any fraudulent practices, if any were committed—The Commissary will expect one, & that they will always accompany such Stores as may be transmitted in Future: The Latter, about Arms at Rhode Island, covg Letters for the Genn in whose possessn they are havg read, I have Sealed & forwarded to them with directions to send the musquets immediately, being in great want. I am &c.

G.W.

